Appeal by the defendant from a judgment of the Supreme Court, Kings County (Slavin, J.), rendered June 10, 1992, convicting him of assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the evidence adduced by the People was legally insufficient to establish the "physical *551injury” element of the crime of assault in the second degree in relation to the gunshot wound to the complainant’s buttocks is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Thompson, J. P., Friedmann, Krausman and Florio, JJ., concur.